Citation Nr: 1516500	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for multiple myelomas.


REPRESENTATION

Appellant represented by:	Eleanor Donati Flechas, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1992.  He died in March 2014, and the appellant is his surviving spouse and has been substituted by the RO to complete the processing of the deceased Veteran's appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims for service connection.

In May 2014, the RO granted the request of the appellant, as the surviving spouse of the Veteran, to be substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2014), substitution in case of death of a claimant who dies on or after October 10, 2008); see also 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).

The Veteran was scheduled to testify before a Veterans Law Judge.  However, in March 2015, after the death of the Veteran and the difficulty of the appellant's ability to appear, the request was withdrawn.  In view of this request, the Board determines that it has fulfilled the Veteran's, and by substitution, the appellant's, right to a hearing.  38 C.F.R. § 20.700 (2014).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to dependency and indemnity compensation (DIC) due to the Veteran's cause of death has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for multiple myelomas is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant that a withdrawal of the appeal of entitlement to service connection for diverticulitis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for diverticulitis by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Appellant has withdrawn the appeal of entitlement to service connection for diverticulitis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal of entitlement to service connection for diverticulitis is dismissed.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the claim of entitlement to service connection for multiple myelomas.

The Board finds that the appellant should be afforded a VA medical opinion to discuss the etiology of the Veteran's diagnosis of multiple myelomas and their relationship, if any, to his military service, to include as a result of exposure to environmental hazards/chemicals during service in the Gulf War, to include remnants of a scud missile that exploded over his base, exposure to oil fires/smoke, exposure to exploded ordinance, and exposure to burning bodies, among other things experienced during his service as indicated in his lay statements to VA.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 81-82.  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, it is noted that the Veteran has not been provided with a VA medical opinion for this condition.  However, the Board finds that, in accordance with the low threshold of McLendon, the elements for warranting a medical opinion are met, as the Veteran has been shown to have a current disability via his diagnosis of multiple myelomas in May 2010; there are lay statements regarding his exposure to environmental hazards during his verified period of service in the Gul War; there is an indication that the current disability may be related to the in-service events by way of lay statements that the Veteran's private physician told him that his condition was caused by exposure to chemicals or other hazards as well as a July 2010 notation in the Veteran's private treatment records which shows that the physician actually discussed whether the Veteran had service in the Gulf War or any known exposure to chemicals within the context of his diagnosis, but did not provide a definitive opinion; and the current evidence, without a more definitive etiological opinion, is insufficient to decide the case.

Therefore, an appropriate VA medical opinion should be provided for the claimed condition of multiple myelomas.  In providing any opinions, the examiner(s) should provide full rationales and citations to the relevant medical authority and knowledge.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The appellant should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated the Veteran for the claimed condition. After the appellant has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file. The appellant is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the claims file should be forwarded to an appropriate physician (M.D.) in order to determine the etiology of the diagnosed multiple myelomas, to include any possible relationship to the Veteran's in-service exposure to environmental hazards during the Gulf War. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed multiple myelomas were caused and/or aggravated by military service, to include the Veteran's claimed exposure to environmental hazards/chemicals during service in the Gulf War, to include remnants of a scud missile that exploded over his base, exposure to oil fires/smoke, exposure to an exploded ordinance, and exposure to burning bodies.  The examiner should consider and discuss the July 2010 notation in the Veteran's private treatment records that shows that the physician actually discussed whether the Veteran had service in the Gulf War or any known exposure to chemicals within the context of his diagnosis.  

A complete rationale for all opinions must be provided.

3. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 271 (1998).

4. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


